EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on March 29, 2011 by
and between Lightwave Logic, Inc., a Nevada Corporation (the “Company”), located
at 121 Continental Drive, Suite 110, Newark, Delaware19713; and Terry Turpin
(“Employee”).  




1.

This Agreement amends that certain Employee Agreement (“Employee Agreement”)
dated March 14, 2008, as amended, made and entered into by the parties hereto.




2.

Paragraph 1.2 of Article One is amended to read as follows:




1.2.

Term.

Subject to the provisions for termination as provided in Article 9 of this
Employee Agreement, the term of this agreement shall begin on March 14, 2011 and
shall terminate 12 months thereafter. This Employee Agreement may be renewed for
successive 12 month terms upon the written agreement of the parties hereto that
shall be delivered by each party to the other not less than 30 days prior to the
expiration of the existing term.




3.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




 

 

LIGHTWAVE LOGIC, INC.:

 

 

By:

/s/ James S. Marcelli

(Witness signature)

 

 

James S. Marcelli, Chief

 

 

 

Executive Officer

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Terry Turpin

(Witness signature)

 

Terry Turpin









